Citation Nr: 0201123	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  93-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a right knee meniscus injury, status post 
anterior tendon autograft construction, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
30 percent for psychogenic pain disorder.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
January 1988.

The instant appeal as to the right knee claim arose from an 
October 1990 rating decision which denied a claim for an 
increased rating for service-connected status post right knee 
meniscus injury.  In May 1995 the veteran testified at a 
personal hearing before the undersigned member of the Board 
of Veterans' Appeals (Board) sitting in Washington, D. C.  
The knee issue was remanded by the Board in July 1995 for 
further development.  In a decision dated in April 1997 the 
Board denied the claim.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).

Counsel for the appellant thereafter filed a brief requesting 
remand for the purpose of obtaining a psychiatric examination 
to determine the extent of any psychogenic overlay of pain 
symptomatology with respect to the service-connected knee 
disorder.  In its brief in response, the VA General Counsel 
concurred.  In an amended brief, the appellant's attorney 
also requested remand for the purpose of obtaining another 
orthopedic examination to determine the extent of the 
appellant's loss of range of knee motion due to pain on use 
or excess fatigability pursuant to 38 C.F.R. §§ 4.40 and 4.45 
and the Court's decision in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A July 1998 order of the Court vacated and remanded 
the right knee issue.  Subsequently, in January 1999, the 
Board remanded the case pursuant to the Court's order.

The instant appeal as to the psychogenic pain disorder arose 
from an October 1999 rating decision which granted a claim 
for service connection for psychogenic pain disorder and 
assigned a 10 percent disability evaluation.  The October 
1999 decision also granted an increased rating, to 20 
percent, for the veteran's right knee disorder.  Thereafter, 
the initial disability evaluation for the psychogenic pain 
disorder was increased, to 30 percent disabling.  Since these 
claims have not been withdrawn, an increased rating above 20 
percent for the right knee and an initial rating above 30 
percent for the psychogenic pain disorder remain at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits are awarded).  Because the appeal as regards the 
psychogenic pain disorder is from the original grant of 
service connection, the Board will consider whether separate, 
or "staged," ratings may be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right knee 
meniscus injury, status post anterior tendon autograft 
construction are currently manifested by complaints of pain 
and swelling, a limp, and decreased ability to squat with no 
instability, no swelling, no deformity, minimal atrophy, and 
essentially full range of motion with pain only on extreme 
flexion.

2.  The veteran's service-connected psychogenic pain disorder 
is manifested by definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; definite industrial impairment; and occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) with depressed mood, suspiciousness, 
sleep impairment.  He has fair concentration, good memory, 
poor judgment and insight, and traces of humor which relieved 
a somewhat flat affect.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
residuals of a right knee meniscus injury, status post 
anterior tendon autograft construction, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5259-5257 (2001).

2.  The criteria for a rating greater than 30 percent for 
psychogenic pain disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § 4.130, 
Diagnostic Code 9422 (2001); 38 C.F.R. § 4.132, Diagnostic 
Codes 9402 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits as well as 
an enhanced duty to assist a claimant in the development of 
his or her claim.  The Board notes that the final rule 
implementing the provisions of the VCAA concerning claims for 
benefits governed by part 3 of Title 38, Code of Federal 
Regulations, has been published.  See 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001).

With few exceptions, the VCAA is applicable to all claims, as 
here, filed before the date of enactment and not yet final as 
of that date.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the appellant and his attorney were 
notified of the provisions of the VCAA and the type of 
evidence needed to establish entitlement to his claims by 
letter dated in April 2001.  The Board has reviewed the 
claims folders and finds that VA's duties with respect to the 
VCAA have been fulfilled in this case.  

The Board finds that the VA has met its duty to advise and 
notify the veteran in this case.  Specifically, the veteran 
was advised and notified of the evidence necessary to 
establish higher ratings for his service-connected knee and 
psychiatric disorders, most recently in the October 1999 
Supplemental Statement of the Case (SSOC), in the January 
2001 Statement of the Case (SOC), and in the April 2001 
letter.  See 38 U.S.C.A. §§ 5102, 5103, 5107 (West Supp. 
2001).  The SOCs and the SSOCs informed him of the evidence 
that had been developed.

In addition, the Board is satisfied that all relevant facts 
have been properly developed and that no useful purpose would 
be served by remanding the case with directions to provide 
further assistance.  As noted above, this case was previously 
remanded by the Board for further development.  The veteran's 
service medical records are of record as are post-service 
treatment records.  Further, VA examiners have repeatedly 
assessed the service-connected right knee disorder, most 
recently in April 1999 examination report with a June 1999 
addendum.  The service-connected psychiatric disorder has 
also been recently evaluated, in April 1999, by VA.

There is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity with respect to either disorder than do those 
already of record.  In September 2001, the veteran's attorney 
reported that he had no further evidence or argument to 
submit as regards the claims.  Thus, the Board concludes that 
the evidence is sufficient for reaching a fair and well-
reasoned decision with respect to the issues on appeal, and 
that the duty to assist veteran has been satisfied.  38 
U.S.C.A. § 5103A (West Supp. 2001).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2001).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001).  Further, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

Residuals of a right knee meniscus injury, status post 
anterior tendon autograft construction 

The Board has reviewed all the evidence of record.  The 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Service medical records 
showed that the veteran reported injuring his knee in October 
1986.  In November 1986 he underwent right anterior cruciate 
ligament (ACL) reconstruction, and in March 1987 he had the 
hardware removed.  An August 1987 Medical Evaluation Board 
examination noted +1 edema and extension limited to 5 
percent.  November 1987 records noted persistent effusion and 
pain and negative Lachman's and McMurray's tests.  Thirty 
cubic centimeters of fluid were removed from the knee.   The 
veteran was separated from service due to physical 
disability.

Service connection for status post right knee meniscus injury 
was awarded in an April 1988 rating decision based on service 
medical records and a recent VA examination which revealed 
tenderness, swelling, and flexion limited to 110 degrees.  A 
10 percent rating was assigned.  An April 1989 VA examination 
noted the veteran limped into the examination room.  The 
circumference of the right knee was 3/4 of an inch larger than 
the left; flexion produced crepitus; the patella was freely 
mobile; and there was a well-healed surgical scar.  The 
impression of the examiner was that the veteran was 
restricting his motion voluntarily, but not on a muscular or 
neurological basis.  While the quadriceps seemed adequate, 
its function was limited.  Rotation of the knee produced 
subjective complaints of pain. 

In 1989, the veteran requested an increased rating and 
reported that his service-connected conditions were keeping 
him from being employed.  A September 1990 VA examination 
included X-rays which suggested effusion and mild narrowing 
of the joint space.  He complained of pain and lack of 
mobility.  The circumference of the right knee was 1/2 of an 
inch larger than the left; there was no evidence of fluid in 
the knee, anterior drawer sign, crepitus, or edema; and the 
lateral motion of the knee was firm and stable.  Functional 
limitation of the quadriceps was felt to be voluntary, and 
patellar reflexes were equal.

The veteran reported that his knee problems increased with 
weather changes.  His problems included bending, swelling, 
crepitus, and limitation of motion.  VA treatment records 
dated from 1989 to 1992 showed complaints of increasing pain, 
swelling, and stiffness, although he consistently denied 
symptoms associated with instability.  He was treated with 
Motrin.  An August 1990 record noted that the veteran had 
failed to keep two appointments and was discharged from all 
clinics, including the cancellation of all medication, until 
he agreed to cooperate by keeping appointments.

A January 1991 record noted good range of motion without 
swelling or tenderness.  An April 1991 record noted that the 
knee was stable, not hot, and not red, but there was marked 
crepitation and increased fluid.  A January 1992 X-ray report 
was negative.  A March 1992 record noted range of motion from 
0 to 120 degrees with crepitus in the last 20 degrees of 
motion.  McMurray's test was positive, and the knee was noted 
to be generally stable.  Degenerative joint disease in the 
right knee with chondromalacia was assessed. 

A July 1992 VA examination report noted complaints of 
constant pain and limitation of motion, and the veteran came 
to the examination with a limp, using a cane and a soft knee 
brace.  The examiner noted no gross pathology of the knee 
although the veteran refused to use the quadriceps and would 
not stand on his heels or toes.  Fluid was not palpable in 
the joint; the patella was intact; there was no gross 
deformity; and the diameter of both knees was the same.  
Motion produced crepitus, and there was decreased musculature 
on the right.

VA treatment records from 1992 to 1995 reveal that in June 
1993 the veteran underwent right knee ACL reconstruction 
using Achilles bone tendon allograft.  The surgical report 
noted that the veteran had reinjured the knee six months 
previously while playing soccer.  A July 1993 physical 
therapy discharge note indicated that the goals of therapy 
were partially met, and that he had not been consistent with 
attendance in the program.  The note also indicated that the 
veteran had a short attention span, that he needed constant 
supervision, and that it was questionable whether he was 
performing recommended rehabilitation exercises at home.  He 
had full range of motion, although he complained of pain, and 
there was slight swelling reportedly due to a reinjury the 
previous week.

A November 1994 orthopedic evaluation noted that the veteran 
reported pain and swelling with weight-bearing and walking 
which was helped to some degree by a Don Joy brace and a 
cane.  He worked at the post office where he was on his feet 
8 hours a day and could not use his cane.  Examination 
revealed painful, limited motion and crepitus.  

In May 1995 the veteran testified that he had 
"excruciating" pain in the right knee, frequent swelling, a 
sensation of warmth in the knee, fluid in the knee two to 
three times per month, occasional locking, and instability. 
He reported that he used a brace and took Motrin, 800 
milligram strength.  An August 1995 X-ray noted questionable 
effusion.  

Following the Board's July 1995 remand, a September 1995 VA 
examination report noted that the veteran complained of 
occasional swelling and pain in the knee.  He was wearing his 
knee brace and limping.  Examination revealed that he 
voluntarily restricted motion in all degrees although he 
fully extended the knee when he got off the examining table, 
and he was observed flexing the knee to 100 degrees while 
walking and sitting comfortably.  There was no instability 
observed, and there were no signs of effusion.  The examiner 
stated that the 1993 surgery had given the veteran a stable 
knee.  The examiner noted that the veteran had very well-
developed musculature so that he believed that the veteran 
was quite normally active when not being examined.

As the examiner did not review the claims folder at the time 
of the September 1995 examination, the veteran reported for 
another examination in December 1995.  That examination 
report noted the veteran complained of knee pain and attended 
the examination wearing his knee brace and using a cane.  
Examination was noted to be difficult due to volitional 
restriction of motion.  There was no instability of the knee.  
As there was only a 1/2 inch difference in circumference 
between the knees, the examiner noted that the veteran was 
rehabilitating the knee well.  When the veteran walked, he 
had "easy full extension of both knees and comfortable 
flexion of both knees without any drag on walking" so more 
motion was assumed than the veteran allowed during the 
examination.

In March 1996 the veteran was again assessed by the same VA 
examiner who had evaluated him in December 1995 in an attempt 
to determine a more specific range of motion.  The examiner 
noted similar complaints.  Range of motion of the knee was 
from 10 to 80 degrees of flexion.  Again, there was no 
instability or effusion.  

VA treatment records dated from 1995 to 1999 have been 
reviewed.  A June 1996 social and industrial survey noted the 
veteran's right knee complaints.  Prior to service, the 
veteran reported that he worked in construction, but that 
attempts to work in that field after service were 
unsuccessful due to service-connected headaches which were 
aggravated by working in the sun.   He indicated that he was 
unable to complete a series of courses on commercial and 
industrial wiring because of his knee.  The Board notes that 
there is evidence in the claims folder that VA benefits for 
this course were discontinued due to the large number of 
illegitimate absences and that vocational rehabilitation 
benefits would not be resumed until the veteran demonstrated 
that he could attend a semester's worth of classes without 
significant absences. 

The veteran reported that his longest job since service was 
working for the post office for a 6 month period in 1995.  He 
reported that he was released from that job when it was 
discovered that he had provided false information on his 
application.  Attempts to contact his supervisor were not 
successful.  He reported that he was able to carry out the 
tasks of the post office job without any difficulty and that 
he did not have any difficulties with his supervisors or 
peers.  He reported that he was not presently working.  The 
evaluator noted that less physically demanding work where the 
veteran was out of the sun might be the type of work 
situation that would be conducive to long-term employment for 
the veteran.  The evaluator suggested computer programming 
might be a viable employment option for the veteran, and he 
noted that the veteran reported that he was motivated to 
work.

In June 1997 the veteran requested refills on his Naprosyn 
and Tylenol #3 prescriptions.  He later reported using 
Tylenol #3 about twice a week, only when he felt it was 
absolutely necessary.  A July 1997 X-ray showed mild 
degenerative changes.  An October 1997 orthopedic record 
noted that the knee was "quite stable"; there was no 
anterior drawer; there was mild Lachman's; there was no 
ligamentous instability; and there was minimal to no 
effusion.  

In March 1998, the veteran reported that he was not readily 
employable as a truck driver due, in part, to his knee pain, 
and he was interested in referral to vocational 
rehabilitation.  His knee pain was noted to be stable 
although he was limited with work.  Records from the physical 
medicine and rehabilitation department concerning vocational 
rehabilitation and physical therapy show that the veteran did 
not respond to subsequent offers of service from that 
department.

Following the Board's January 1999 remand, an April 1999 VA 
examination report noted that the veteran used a Don Joy "C-
lite" knee brace that he reportedly wore all the time.  He 
complained that the knee swelled and throbbed with cloudy, 
rainy, or cold weather.  He was employed as a truck driver, 
and he reported using Ibuprofen and Tylenol two to three 
times a month.  He demonstrated a limp favoring the right 
leg, which he guarded.  He favored the right leg when he 
stood, and he had diminished squatting ability.  The 2 year 
old brace did not show signs of significant wear.

The range of motion of both knees was from 0 to 130 degrees, 
and he complained of pain with full flexion of the right 
knee.  He had bilateral tibia vara.  His surgical scars were 
noted to be non-tender.  There was no synovial hypertrophy, 
no effusion, no tenderness of the joint line, and no positive 
test for instability.  Patellofemoral motion was 
satisfactory, and patella grind did not elicit any pain or 
grating noise.  There was diminished bulk and tone of the 
right quadriceps, and there was a 1 centimeter difference in 
thigh circumference.  An X-ray report noted degenerative and 
post-operative changes.

The examiner prepared an addendum in June 1999 in which it 
was noted that the examiner assumed that the limp and 
decreased squatting ability were objective findings.  There 
was no indication of increased fatigability or 
incoordination.  The examiner also noted that the veteran was 
apparently able to continue his employment as a truck driver.

By rating decision dated in October 1999, an increased 
rating, to 20 percent, was awarded under Diagnostic Code 
5259-5257.  The veteran's right knee disorder was previously 
rated under Diagnostic Code 5259 for symptomatic removal of 
semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2001).  However, as a 10 percent rating is the maximum 
rating allowable under Diagnostic Code 5259, it was no longer 
deemed appropriate to apply it in this case.  The Board 
concurs.

Thus, the veteran's right knee disorder is currently 
evaluated by analogy to Diagnostic Code 5257.  38 C.F.R. 
§ 4.20 (2001).  Diagnostic Code 5257 applies to other 
impairment of the knee.  Under this Diagnostic Code, a 10 
percent rating is warranted where recurrent subluxation or 
lateral instability is shown to be slight.  38 C.F.R. 
§ 4.71s, Diagnostic Code 5257 (2001).  A 20 percent rating is 
warranted when it is moderate, and a 30 percent rating when 
it is severe.  Id.  Significantly, the VA examinations dated 
in September 1990, September 1995, December 1995, March 1996, 
and April 1999 concluded that the knee was stable.  In 
addition, numerous treatment records, including records dated 
in April 1991 and October 1997, reported that the knee was 
stable.  The Board is aware that at times, most recently in 
his 1995 hearing, the veteran has complained of instability; 
however, based on the overwhelming medical evidence that the 
knee is currently stable and has been stable for years, the 
Board finds that a rating greater than the 20 percent 
currently assigned is not warranted under Diagnostic Code 
5257 based on instability.

The Board has also considered the application of several 
other Diagnostic Codes referable to the knee.  Diagnostic 
Code 5256 is for application were there is ankylosis of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001).  As 
the aforementioned VA examination reports, even those which 
noted the veteran's volitional restriction of motion, show a 
significant range of motion of the left knee, there can be no 
ankylosis, and therefore a disability evaluation under this 
Diagnostic Code would not be appropriate.  

Normal flexion and extension of the knee is from 0 to 140 
degrees. 38 C.F.R. § 4.71, Plate II (1996).  The Board has 
considered the application of Diagnostic Codes referable to 
limitation of motion of the leg.  In order to warrant an 
evaluation in excess of 20 percent under Diagnostic Code 5260 
for limitation of flexion of the leg, the flexion of the 
right knee must be limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).  Under Diagnostic Code 5261, a 
rating in excess of 20 percent requires that extension of the 
leg be limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2001).

However, the medical evidence shows that any limitation of 
motion that the veteran has in the right knee does not 
warrant a rating in excess of 20 percent, even with 
consideration of 38 C.F.R. §§ 4.40 (consider "functional 
loss" "due to pain"), and 4.45 (consider "[p]ain on 
movement, swelling, deformity, or atrophy on disuse" in 
addition to "[i]nstability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing", incoordination, and excess fatigability).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The March 1992 
examiner noted almost full range of motion, 0 to 120 degrees, 
with crepitus only in the last 20 degrees, and no complaints 
of pain with motion were reported.  The September 1995 
examination noted flexion to 100 degrees; the March 1996 
examiner noted 10 to 80 degrees of flexion; and the April 
1999 examiner noted again essentially full range of motion, 
from 0 to 130 degrees, with pain only on full flexion.  The 
Board is cognizant that the veteran has at times reported 
significant limitation of motion due to pain and has reported 
pain medication; however, the evidence shows that at those 
times he voluntarily refused to reveal the range of motion 
due to his lack of cooperation.  Thus, the Board finds that 
the preponderance of the evidence is against an increased 
rating based on limited motion due to pain.

The veteran has reported swelling; however, the medical 
evidence notes only one record, in 1991, of increased fluid 
on the knee.  Two other records show questionable, or minimal 
to no effusion.  Otherwise, the medical evidence, including 
the numerous medical examination reports, repeatedly revealed 
no swelling.  Likewise, the medical evidence shows no gross 
deformity.  While the measurement of the veteran's right knee 
and thigh was generally about 1/2 inch less in diameter as 
compared to his left side, he was also noted to be well-
muscled and doing well with rehabilitating his knee.  Thus, 
any atrophy is minimal.  For these reasons, a higher rating 
based on swelling, deformity, or atrophy is not warranted.

As pain was only noted with full flexion on the most recent 
examination, the Board does not find that pain hinders 
movement of the knee to the extent that there is loss of 
function which would warrant a rating in excess of 20 
percent.  Further, the June 1999 examination addendum found 
no indication of increased fatigability or incoordination.  
Also, the December 1995 examiner found "easy full 
extension" and "comfortable flexion" of the right knee, 
which the Board finds is consistent with essentially painless 
motion.  

The veteran has repeatedly been seen limping in examinations 
and has reported that his knee disorder interferes with 
weight-bearing.  Further, the June 1999 addendum to the April 
1999 examination report concluded that a limp and a decreased 
squatting ability were objective findings.  However, his limp 
alone does not warrant a rating in excess of 20 percent when 
all of the medical evidence is considered.  The Board finds 
that the 20 percent rating adequately compensates the veteran 
for his symptomatology.

The Board is aware that in certain cases, where there are 
distinct disabilities caused from arthritis of the knee as 
well as other impairment of the knee, separate evaluations 
may be assigned.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997).  If a rating is assigned under the provisions for 
other knee impairment a separate 10 percent rating may be 
assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704.  Recent medical evidence reveals that 
degenerative arthritis has been shown on X-ray.  However, the 
veteran's service-connected disability is residuals of a 
right knee meniscus injury, status post anterior tendon 
autograft construction.  Service connection has not been 
awarded for arthritis of the right knee.

In any event, a separate rating for arthritis is not possible 
as it is contrary to 38 C.F.R. § 4.14, which prohibits "the 
evaluation of the same manifestation [of a disability] under 
different diagnoses".  As noted above, the veteran is 
currently rated by analogy to Diagnostic Code 5257 for 
instability; however, the medical evidence is clear that 
instability is not a manifestation of the veteran's service-
connected right knee disorder.  Consequently, the 20 percent 
rating must be based on other manifestations of the knee 
disorder, which is primarily his reports of painful, limited 
motion.  Accordingly, as the veteran is already being 
compensated for the manifestations of his service-connected 
disability that would be considered in rating arthritis, a 
separate rating for those manifestations under a different 
Diagnostic Code is prohibited by law.  

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

The Board has reviewed the record with these mandates in mind 
and finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  The veteran has only been 
hospitalized once for his right knee since service.  The 
Board is aware that the veteran has reported having problems 
with various jobs due to his service-connected right knee 
disability.  In addition, the medical evidence indicates that 
his right knee disability affects his employability.  For 
example, the 1996 social and industrial survey concluded that 
the veteran would not do as well with a job that was 
physically demanding.  

The evidence does not show, however, that the veteran has 
been dismissed from a position due to his right knee.  The 
veteran left his job at the post office due to misinformation 
he provided on his application.  Further, by the veteran's 
own admission during an April 1999 psychiatric evaluation, he 
had problems with drugs and alcohol abuse prior to 1995 which 
undoubtedly contributed to his reportedly erratic employment 
history.  Since becoming sober, he reported that he has 
maintained a job as a truck driver for over 3 years.  
Further, the June 1999 examination addendum concluded that 
the veteran could continue his current employment as a truck 
driver despite his knee complaints.  For these reasons, the 
Board finds that his current schedular rating appropriately 
compensates him for his impairment in earning capacity.

Accordingly, a rating in excess of 20 percent for residuals 
of a right knee meniscus injury, status post anterior tendon 
autograft construction is not warranted.

Psychogenic pain disorder 

The Board has reviewed all the evidence of record.  The 
service medical records are silent for complaint, treatment, 
or diagnosis of a psychiatric disorder.  In October 1989 the 
veteran was referred to a VA mental health clinic by his 
vocational rehabilitation counselor.  He had no previous 
history of psychiatric care.  It was noted that his in-
service knee injury, in addition to a reported beating after 
service by a police officer and financial problems, caused 
him sleep problems, irritability, and difficulty 
concentrating.  His affect was depressed but he had no undue 
anxiety or signs of psychosis.  His judgment was not 
impaired.  He was assessed with adjustment disorder.

During a September 1995 VA orthopedic examination of the 
knee, the examiner noted that "there is a tremendous 
psychogenic overlay here."  A psychological profile and a 
psychiatric examination were recommended.  In June 1996 he 
underwent a VA social and industrial survey, described above.  
It was noted that he had been married since 1987 and had had 
a relationship with his wife for 23 years.  The social worker 
recommended rehabilitative counseling for vocational 
rehabilitation.

The case was remanded following the July 1998 Court order 
which vacated and remanded the Board's April 1997 denial of 
an increased rating for the service-connected right knee.  In 
part, the purpose of the remand was to determine, by way of a 
psychiatric examination, the extent of any psychogenic 
overlay of pain symptomatology with respect to the service-
connected knee disorder.  Thus, the veteran underwent a VA 
mental disorders examination in April 1999.

During the examination, the veteran reported that in 1995 he 
discontinued the drug and alcohol abuse which he had begun in 
service during his rehabilitation for his knee.  He also 
reported discovering God at that time.  It was noted that the 
veteran had been employed as a truck driver for 4 years and 
that he had three children with his wife, with whom he had a 
26-year relationship, as well as one child from another 
relationship.  He stated that he attended church regularly 
and did some street ministry.

He complained of pain due to his service-connected 
disabilities, including his right knee disability.  He also 
reported feeling depressed and angry because he could not be 
a total father to his family.  The veteran appeared for the 
examination on time, and very good dress and hygiene were 
observed.  He was oriented on three spheres and motor and 
speech activity were within normal limits.  His affect was 
somewhat flat, but he exhibited traces of humor.  His memory 
was described as good, and his concentration was described as 
fair.  

There was no evidence of hallucinations or delusions or of 
homicidal or suicidal ideation.  The veteran's mood was 
somewhat depressed, but the examiner again noted that he was 
able to display some humor.  Judgment and insight were poor.  
He was administered the Minnesota Multiphasic Personality 
Inventory (MMPI) which showed high scores in the areas of 
physical complaints, conversion hysteria, and the depressive 
scale.

The examiner noted that people with the veteran's profile are 
often angry and hostile and direct these emotions towards 
family members.  It was noted that one of the veteran's 
daughters reported to authorities that she was being 
physically abused by him.  Suspiciousness, defiance, and an 
uncooperative attitude were also characteristic of persons 
with a profile similar to his.  Social relationships tend to 
be superficial and immature in individuals with the veteran's 
profile.  It was noted that the veteran felt that the 
majority of his problems and his dissatisfaction with life 
was a direct result of his knee injury as well as service-
connected residuals of a head injury.  The examiner stated 
that the veteran "tends to focus on these and on the daily 
pain which he states they cause."

The Axis I disorder was listed as a "[p]ain disorder 
associated with both psychological factors and a general 
medical condition, namely a left [sic] knee injury and post 
concussion syndrome."  However, the examiner added 
"[d]espite this he is employed and has remained drug and 
alcohol free for 4 years and is active with his church."  
The Global Assessment of Functioning (GAF) score was 60.  An 
addendum to the report noted that the report erroneously 
referred to the injured knee as the left knee and that the 
report should read right knee.  

An October 1999 rating decision granted service connection 
for psychogenic pain disorder and assigned a 10 percent 
disability evaluation.  The RO increased the rating to 30 
percent based on the opinion of a VA decision review officer.

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part IV.  
On November 7, 1996, new regulations became effective with 
respect to the criteria to be considered in evaluating 
psychiatric disorders.  Prior to the effective date of the 
new regulations, the appellant's claim may only be evaluated 
according to the older version of the rating code.  VAOGCPREC 
3-2000 (April 10, 2000).  However, pursuant to the holding in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and the statutory 
provision of 38 U.S.C.A. § 5110(g) (West 1991), the 
appellant's claim must be considered under both the old and 
the new criteria, with the most favorable version applied, 
from and after the effective date of amendment.  Id.  Both 
the new and old regulations were considered and applied by 
the RO, and the Board will do likewise.

The severity of the appellant's psychogenic pain disorder can 
be ascertained by application of the criteria set forth under 
38 C.F.R. § 4.130, Diagnostic Code 9422 (2001) and 38 C.F.R. 
§ 4.132, Diagnostic Code 9402 (1996).

The following criteria apply under Diagnostic Code 9403 
(1996):

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment - 100 percent disabling.

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment - 70 percent disabling.

Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment - 50 percent disabling.

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment - 30 percent.  

The following criteria apply under Diagnostic Code 9422 
(2001):

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) - 30 percent 
disabling.

The Board finds that the pre-amendment and post-amendment 
versions of the applicable mental disorders regulations are 
equally favorable to the veteran, as under either set of 
criteria an initial rating in excess of 30 percent is not 
warranted.

A.  Evaluation prior to November 7, 1996

The Board finds that the criteria for a rating in excess of 
30 percent are not met under the old rating code.  The Board 
has reviewed the medical evidence of record which indicates 
that the appellant focuses on his knee pain and that he has 
the type of personality that is characterized by depression, 
anger, hostility, suspiciousness, defiance, and superficial 
and immature social relationships.  However, the evidence 
also shows that he has successfully held a job for over four 
years; that he held a job previously with the post office 
where he got along with peers and supervisors and felt 
capable of performing the job; he has maintained a 
relationship with his wife for over 20 years; he attends 
church regularly; and he is active in street ministry.  
Further, the most recent evidence shows that since he has 
been sober, he has been much more successful with his 
employment and social activities.

His GAF score is 60.  The Diagnostic and Statistical Manual 
of Mental Disorders, 4th Ed. (DSM-IV), reflects that a GAF 
score of 51 to 60 reflects moderate symptoms or moderate 
difficulty in social, occupational, or school functioning, 
such as conflicts with peers or co-workers.  The Court has 
held that in a case where there was no evidence of a GAF 
score below 55 and where a veteran has "had a GAF of 55 to 
60" that score "corresponds to 'moderate difficulty in 
social, occupational, or school functioning'."  Carpenter 
(Eugene) v. Brown, 8 Vet. App. 240, 242 (1995).  Further, the 
VA General Counsel has defined "[t]he word 'definite,' as 
used in 38 C.F.R. § 4.132 to describe a 30-percent degree of 
disability to mean distinct, unambiguous, and moderately 
large in degree, more than moderate but less than rather 
large."  VAOGCPREC 9-93 (Nov. 9, 1993).  Thus, as the 
veteran is currently rated as having definite impairment, 
which is more than the moderate impairment suggested by his 
GAF score, the Board finds that the current 30 percent rating 
is appropriate.

Likewise, based on the fact that the veteran has maintained a 
job for several years; has maintained a relationship with his 
wife of many years; and has maintained relationships in his 
church ministry, the Board finds that no more than a 30 
percent rating is warranted under the old criteria.  The 
Board does not find that the aforementioned evidence is 
indicative of considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people or that, by reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.

B.  Evaluation subsequent to November 7, 1996

For the same reasons as described in subsection A above, the 
Board finds that a rating in excess of 30 percent under the 
old rating criteria is not warranted since November 7, 1996.  
The Board similarly finds that under the new rating code, the 
criteria for a rating above 30 percent are not met.  The 
veteran received a high score on the depression scale, 
suspiciousness is common in his personality profile type, and 
he once reported difficulty sleeping.  However, he has never 
reported panic attacks or anxiety, and his memory function 
has been assessed as good by evaluators.

The Board finds that the evidence does not more nearly 
approximate the criteria for a 50 percent rating under the 
new criteria.  There is evidence of disturbances in mood, as 
he scored very high on the depressive scale, and his judgment 
and insight have been assessed as poor.  While the veteran 
has had some problems with establishing and maintaining 
effective work and social relationships, the evidence shows 
that his work problems have been attributed to the effects of 
past legal problems and substance abuse issues.  He has held 
one job for at least four years of the appeal period, and he 
reported that he had no problems with work relationships with 
an earlier job with the post office.  Further, he has social 
interaction through his church, his street ministry, and with 
his wife of many years and his children.

However, the veteran's psychogenic pain disorder does not 
satisfy even half the criteria for a 50 percent rating.  
While the medical evidence reveals that the veteran has a 
"somewhat" flattened affect, the evidence also shows that 
the veteran displays a sense of humor.  Further, the evidence 
shows that the veteran does not have circumstantial, 
circumlocutory, or stereotyped speech; his speech was 
described as normal by the 1999 VA examiner.  As noted above, 
he has not asserted that he experiences panic attacks.  
Further, his concentration is described by the examiner as 
fair, which indicates that he does not have difficulty in 
understanding complex commands.  There is also no evidence of 
impairment of short- and long-term memory as his memory 
function is assessed as good.  

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001).  For similar reasons as described 
above, the Board has reviewed the record with 38 C.F.R. 
§ 3.321(b)(1) in mind and finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  The veteran has 
never been hospitalized for his psychogenic pain disorder.  
In addition, the evidence does not show, and the veteran does 
not contend, that he has been dismissed from a position due 
to his psychogenic pain disorder.  For these reasons, the 
Board finds that his current schedular rating appropriately 
compensates him for his impairment in earning capacity.

Accordingly, the Board concludes that an evaluation in excess 
of 30 percent may not be awarded under either the old or the 
new mental disorders regulations.

The veteran was dissatisfied with his initial rating.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged ratings."  Fenderson, 12 Vet. 
App. at 126.  In this case, the current 30 percent evaluation 
was made effective as of the date the medical evidence first 
indicated that he had a psychogenic pain disorder, September 
6, 1995.  See 38 C.F.R. § 3.400 (2001).  The Board has 
reviewed all the evidence dating from that time and has 
determined that at no time from that time to the present has 
the evidence supported a rating in excess of 30 percent for 
the veteran's psychogenic pain disorder.  Id.; Fenderson, 12 
Vet. App. at 119.  The Board finds that the veteran's level 
of disability attributable to the psychogenic pain disorder 
has remained substantially static throughout this claim, and 
thus staged ratings, as contemplated under a Fenderson 
analysis, are not warranted.


ORDER

The claim for entitlement to an increased rating for 
residuals of a right knee meniscus injury, status post 
anterior tendon autograft construction, is denied.

The claim for entitlement to an initial rating in excess of 
30 percent for psychogenic pain disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

